(No. 68.) 'Motion for leave to appeal to the Court of Appeals granted. The following question is certified: Was the order of Special Term properly made? (No. 69.) Motion for leave to appeal to the Court of Appeals granted. The following question is certified: Was the order of Special Term properly made? The time of respondent Rockaway News Supply Co., Inc., to answer is extended until ten days after the decision of the appeal by the Court of Appeals. Present — Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ. [See ante, p. 797.]